Citation Nr: 1129657	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1942 to September 1943.  The Veteran died in February 2003.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, denied the appellant's claims for service connection for the cause of the Veteran's death, and for dependency and indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.  In August 2003, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2004, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2004.

In July 2005, the Board denied the appellant's claim for service connection for the cause of the Veteran's death, and for entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Court granted the parties' Joint Motion for Remand, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.

In May 2007, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, in August 2009, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the appellant's claims.  Thereafter, the RO returned the matters on appeal to the Board for further consideration.

In November 2009, the undersigned granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board denied the appellant's claim for DIC, pursuant to 38 U.S.C.A. § 1318, as a matter of law, and remanded the Veteran's claim for service connection for the cause of death to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in March 2011 and May 2011 SSOCs) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  At the time of the Veteran's death, service connection was in effect for left ulnar nerve injury, traumatic arthritis of the left elbow, and right femoral neuropathy.

3.  At the time of the Veteran's death, compensation under 38 U.S.C.. § 1151 was in effect for the disability of hematoma of the right groin with right lower extremity pain.

4.  As reflected on his death certificate, in a February 2003 autopsy report, and in the subsequent medical evidence, the immediate cause of the Veteran's death was acute thrombus of the right coronary artery, due to severe atherosclerotic coronary artery disease, with chronic obstructive pulmonary disease as a significant, contributing condition to death.

5.  Coronary artery disease and chronic obstructive pulmonary disease first manifested many years after service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between either condition and service. 

6.  The competent medical opinion evidence of record indicates that the Veteran's right groin hematoma was not medically related to his death, and there is no persuasive medical evidence or opinion even suggesting that any service-connected disability-or a disability for which compensation is payable as if service-connected-caused or contributed substantially or materially to cause death.  

7.  Neither a disability of service origin, nor a disability for which compensation is payable as if service-connected, caused or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1151, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the cause of the Veteran's death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2003 pre-rating letter, the RO provided notice to the appellant explaining the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2003 letter.  

Subsequent letters, including a June 2009 letter, provided the appellant with information explaining the evidence and information required to substantiate the cause of the Veteran's death claim based on a previously service-connected condition.  After issuance of this letter, and opportunity for the appellant to respond, the May 2011 SSOC reflects the most recent readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Also, with respect to the first requirement of Hupp, the Board notes that the appellant was never provided specific notice regarding a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, an Appellant's Brief from the appellant's then attorney, dated in March 2006, indicates awareness of all conditions for which the Veteran was service-connected at the time of his death.  Therefore, the appellant has demonstrated an awareness of such conditions.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment and hospital records, the Veteran's death certificate, a February 2003 autopsy report, and reports by VA examiners dated in March 2009, September 2010, and June 2011.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative on her behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Service treatment records reflect that, on induction medical evaluation in October 1942, the Veteran's cardiovascular system and chest X-ray were noted to be normal.  The Veteran's blood pressure was 120/70.  A September 1943 Certificate of Disability For Discharge notes that the Veteran was medically discharged for contracture of the right elbow joint, as a result of an injury sustained in service.  There was no report of cardiovascular or respiratory disability, or symptoms thereof, noted.  Following his medical discharge from service, a private physician examined the Veteran in December 1943, June 1944, and July 1946.  At those times there was no report of any cardiovascular or respiratory disability, or symptoms thereof.

In May 1992, a routine preoperative electrocardiogram (EKG) shoed atrial fibrillation, and it was noted that, in contacting the Veteran's cardiologist, an EKG from 1990 was found that revealed new sinus rhythm, which appeared to be an episode of new onset atrial fibrillation without evidence of when it actually started; the Veteran denied chest palpitations, chest pressure, shortness of breath, or any cardiac symptoms at that time.  In June 1992, the Veteran was noted as having coronary artery disease and atrial fibrillation.

A VA hospital discharge summary, dated in August 1992, reflects that the Veteran underwent coronary artery bypass grafting.  A summary of diagnoses included chronic obstructive pulmonary disease (COPD).  An associated summation noted that the Veteran had a history of chronic atrial fibrillation, hypertension, and coronary disease, and that cardiac catheterization had revealed triple vessel disease.  The Veteran was also treated for unstable angina.

In December 1992, the RO granted the Veteran nonservice-connected pension benefits, based, in part, on his cardiovascular disability.

Subsequent VA hospitalization records reflect a diagnosis of brachycardia in 1997 and successful pacemaker insertion.  The Veteran was also noted to have suffered two acute myocardial infarctions.

A report of discharge summary of VA hospitalization from August to September 1998 reflects that, during his hospital course, doctors implanted a vascular catheter in the Veteran's femoral artery, which resulted in the development of a hematoma.

A July 1999 computed tomography (CT) scan of the right lower extremity revealed a hematoma in the right upper thigh.  The report reflects a note that the hematoma was possibly resulting in obstructing of venous return.

In a report of a September 1999 VA examination, it was noted that, during attempted catheter placement in the right groin for plasmapheresis, the Veteran had extensive bleeding.  The Veteran recounted that he had had "multiple sticks" to gain access to his femoral vein.  As a result of the bleeding, the Veteran developed a large hematoma, with subcutaneous bleeding extending all the way down to the lower leg, and gross enlargement of the right leg.  In addition, the Veteran was noted to have pain extending down his right leg, which the examiner noted was probably due to nerve involvement in the hematoma.

In October 1999, the RO granted compensation under 38 U.S.C. § 1151 for hematoma of the right groin with right lower extremity pain.  Under 38 U.S.C. § 1151, compensation was payable as if service-connected.

A report of a March 2002 VA examination reflects the right groin hematoma had resolved.  Clinical evaluation revealed no evidence of any stasis pigmentation or edema of the lower extremity on the right.  The examiner reported that there was no right leg pain associated with the old hematoma.  His impression included resolved subcutaneous right groin hematoma.

The report of a July 2002 VA examination reflects the examiner's finding that the Veteran's hematoma had resolved for the most part, but that he did have some residual calcification.  The Veteran reported severe pain in the right groin.  The examiner indicated that clinical history was suggestive of femoral neuropathy on the right.  In an August 2002 addendum, the examiner confirmed that the diagnosis was residual femoral neuropathy due to the right groin hematoma.

An April 2002 VA hospital report indicates that the Veteran was admitted with a history of coronary artery disease and history of congestive heart failure, and that he presented with gradually worse shortness of breath over the past six weeks.  The discharge diagnoses included congestive heart failure.

A December 2002 VA admission note reflects the Veteran's prior medical history, to include coronary artery disease with a coronary artery bypass graft done for five vessels, and that the last cardiac catheterization in April 2002 revealed all the grafts to be patent.  The physician noted the Veteran's report of no chest pain for the last few years.  Clinical evaluation revealed bilateral pitting pedal edema, about two to three, bilateral chronic venous stasis changes in the skin, more on the right side, and slightly warmer on the right.  Pedal pulses were difficult to assess due to edema.  There was good capillary refill and no cyanosis.  Diagnostic studies revealed moderate cardiomegaly without evidence of acute congestive heart failure.  The physician's assessment was possible congestive right-sided heart failure.  Following subsequent consultation with cardiology, the assessment was congestive heart failure, right side greater than left.

A January 2003 treatment note reflects a diagnosis of congestive heart failure.  The Veteran was noted as being on Lasix and complaining of edema.

A February 10, 2003, VA outpatient clinic note reflects that the Veteran collapsed while waiting to be X-rayed.  He was started on cardiopulmonary resuscitation (CPR) with bagging and was also shocked twice by an automated external defibrillator.  He was then taken to the Samaritan Medical Center emergency room.

Samaritan Medical Center treatment records indicate that the Veteran was taken to the emergency room and that CPR was attempted, but that the Veteran was pronounced dead shortly after his arrival.

At the time of the Veteran's death, service connection was in effect for the disabilities of hematoma of the right groin with right lower extremity pain, left ulnar nerve injury, traumatic arthritis of the left elbow, and right femoral neuropathy.

The Veteran's death certificate lists the immediate cause of death as new thrombus of the right coronary artery, due to or as a consequence of atherosclerotic coronary artery disease.  It lists COPD as a significant condition contributing to death but not related to the immediate cause.

The report of a February 2003 autopsy indicates that the cause of the Veteran's death was acute thrombus of right coronary artery due to severe atherosclerotic coronary artery disease, with the other significant condition of COPD.  The manner of death was natural.  Past medical history was noted to include severe coronary artery disease, with four coronary artery bypass grafts and COPD.

The report of a March 2009 VA examiner indicates the opinion that it was less likely than not that the Veteran's death was etiologically related to his period of active service.  It also indicates the opinion that it is less likely than not that the cause of the Veteran's death was related to a service-connected hematoma of the right groin.

The report of a September 2010 VA examiner reflects the opinion that, after careful review of the medical evidence, it is less likely than not that the Veteran's death was etiologically related to his period of active service, and less likely than not that the Veteran's cause of death was related to service-connected hematoma of the right groin.  The examiner stated that the Veteran had an extensive cardiac history, and that it appeared that this was the cause of his death, and not related to his active service period.  However, the examiner stated that no autopsy report was available in the record at the time.

In June 2011, a VA physician reviewed the entire record, including the report of the February 2003 autopsy, and concluded that the Veteran's death was not caused by or a result of military service or any condition for which the Veteran was being compensated.  The physician stated that he concurred completely with the findings and summary of the September 2010 VA examiner's opinion, and that the cause of the Veteran's death was coronary artery disease resulting in asystole, which was related to neither the hematoma of the right groin-which, the physician noted, had resolved long ago-nor the service-connected nerve paralysis.  The examiner noted that the Veteran was not service connected for coronary artery disease or COPD and that, therefore, the Veteran's death could not be attributed to military service or any condition for which he was being compensated. 

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 3.303 (2010).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).

Service connection may be presumed, for certain chronic diseases, such as cardiovascular diseases, which develop to a compensable degree (10 percent for cardiovascular diseases) within a prescribed period after discharge from service (one year for cardiovascular diseases), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Under 38 U.S.C.A. § 1151 (West 2002), compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

After careful review of the medical evidence in light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.

The medical evidence of record clearly and consistently establishes that the immediate cause of the Veteran's death was acute thrombus of the right coronary artery, due severe atherosclerotic coronary artery disease, with COPD as a significant, contributing condition to death.  Service connection was not established for any cardiovascular or respiratory disability during the Veteran's lifetime, and the appellant does not assert otherwise.

Also, the record does not reflect, and the appellant does not assert, that coronary artery disease or COPD were directly related to the Veteran's service, or that any such disability manifested within one year of service.  In this regard, the Veteran's service treatment records reflect no complaints, findings or diagnosis of either a cardiovascular or a respiratory disability, and the first documented post-service medical evidence pertaining to a history of and/or treatment for a cardiovascular or respiratory condition is dated in the 1990s, more than 45 years after service.  The post-service treatment records dated from service up until the 1990s include no reference to a cardiovascular or respiratory disability.  Thus, the presumptions under 38 C.F.R. §§ 3.307 and 3.309 are inapplicable.  Furthermore, the competent opinion evidence-specifically, that from the March 2009, September 2010, and June 2011 VA examiners-indicates that the Veteran's cause of death was not directly related to his period of service.  Significantly, the claims file includes no medical evidence or opinion indicating that there was a nexus between the Veteran's cardiovascular and/or respiratory disabilities and service.

Rather, the appellant asserts that the Veteran's treatment at the Syracuse VAMC, which resulted in a right groin hematoma, and for which benefits under 38 U.S.C. § 1151 were granted, was the principle and/or contributory cause of his death.  However, the medical evidence suggests that the Veteran's death is not medically related to any disability of service origin and/or disability for which 38 U.S.C.. § 1151 benefits were granted.

However, the medical opinion evidence of record does not support a finding that the Veteran's hematoma of the right groin with right lower extremity pain-for which benefits under 38 U.S.C.. § 1151 were granted-caused or contributed substantially or materially to cause death.  The March 2009, September 2010, and June 2011 VA examiners each opined that the Veteran's right groin hematoma was not medically related to his death.  The Board notes that each of these examiners reviewed the record prior to providing an opinion.

The Board finds such opinions, and, in particular, that of the June 2011 VA examining physician, to be persuasive.  The June 2011 VA examining physician's opinion that the cause of the Veteran's death-coronary artery disease-was medically unrelated to either the hematoma of the right groin that had resolved long before, was provided after a review of the entire record, including the February 2003 autopsy report.  Also, such opinion is supported by the evidence of record.  In this regard, the Board notes that although the Veteran had right lower extremity pain and femoral neuropathy as residuals of the service-connected right groin hematoma, the report of a March 2002 VA examination reflects that the hematoma had resolved, and no residual cardiovascular or respiratory disability has ever been identified as medically related to such hematoma or any residuals thereof.  The evidence, furthermore, reflects that the diagnosis for both cardiovascular and respiratory disabilities was well established prior to the Syracuse VAMC treatment at issue.

Significantly, moreover, notwithstanding the appellant's assertions, there is no medical evidence or opinion even suggesting that there exists a medical nexus between the Veteran's treatment at the Syracuse VAMC that ultimately resulted in a hematoma of the right groin and the subsequent femoral neuropathy and his death; neither the appellant nor her representative has presented nor alluded to the existence of any such medical evidence or opinion.  

The Board also points out that there is no medical evidence of a relationship between any other of the disabilities for which service-connection had been established during the Veteran's lifetime-specifically, left ulnar nerve injury (major), traumatic arthritis of the left elbow with limitation of motion, and right femoral neuropathy-and his death.  None of these service-connected disabilities is indicated on the Veteran's death certificate, in the February 2003 autopsy report, or anywhere else in the medical record, as either the immediate cause of death or a significant condition contributing to death.  Furthermore, the June 2011 VA physician opined that the Veteran's death was not caused by or a result of military service or any condition for which the Veteran was being compensated, and specifically noted that the Veteran's coronary artery disease was unrelated to his service-connected nerve paralysis.  Moreover, aside from the Veteran's service-connected hematoma of the right groin with right lower extremity pain, the appellant has not asserted that any service-connected disability caused or contributed to the Veteran's death.

Furthermore, while the Board does not doubt the sincerity of the appellant's beliefs, neither she nor her representative is shown to have the appropriate medical training or expertise to provide a competent, probative opinion on a medical matter, such as whether the Veteran's death was medically related to his service-connected hematoma of the right groin with right lower extremity pain, or to any other service-connected disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, neither the appellant's nor her representative's assertions, alone, provide a basis for a grant of service connection for the cause of the Veteran's death.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


